AGREEMENT OF THE LICENSE

OF

INTELLECTUAL PROPERTY







THIS AGREEMENT OF THE LICENSE OF INTELLECTUAL PROPERTY (the “Agreement”) entered
into on the 4th day of November 2013 (the “Effective Date”) is for the License
of Intellectual Property, by and between




THE PARTIES:







ECO SCIENCE SOLUTIONS INTERNATIONAL, INC., a corporation organized and existing
under the laws of the Province of Ontario, Canada (hereinafter referred to as
the "LICENSOR"); and




EATON SCIENTIFIC SYSTEMS, INC., a corporation organized and existing under the
laws of the State of Nevada (hereinafter referred to as the “LICENSEE”).







RECITALS




WHEREAS, LICENSOR has , acquired and is the proprietary owner of certain rights,
titles and interest in and to technology and information which it owns, or
lawfully possesses for itself or holds valid licenses from others, which it
considers highly proprietary (the "CONFIDENTIAL INFORMATION") regarding certain
technology, and has developed and is the proprietary owner of certain patented
processes along with certain rights, titles and interests in and to the
technology and information which it owns, or lawfully possesses; and




WHEREAS, LICENSOR is the holder of a license for US Patent Application No.
13/261,281 and a Canadian Patent Application No. 2,786,022 Patent Pending
Applications which are part of this License Agreement in a defined Field of Use.
The Abstracts and descriptions of Patent Pending Applications are in Exhibit
“A”; and




WHEREAS, LICENSEE is a development and manufacturing company in the automotive
parts industry that will produce, brand, develop, manage and provide sales
strategy for all aspects of a full marketing program to manufacture and sell the
LICENSOR’S Intellectual Properties as set forth in the this Agreement and
Exhibits under LICENSOR’S and/or LICENSEE’S Brand Names and under LICENSOR’S
and/or LICENSEE’S trademark or any other Brand Names designated by LICENSEE; and




WHEREAS, LICENSEE is desirous of Licensing the rights to the Patent Pending
Applications outlined in Exhibit “A” or other like privileges in Field of Use
Exhibit “B” and in Territory in Exhibit “C” for world wide use; and




WHEREAS, it is the intent of the LICENSEE, to manufacture, operate, market, and
sell all the Products, under LICENSEE’S Brand Name or Names in full compliance
of the US Federal and Consumer Protection laws and guidelines; and




WHEREAS, pursuant to the terms and subject to the conditions hereof, the
LICENSOR has agreed to License, and the LICENSEE has agreed to License the
rights to use the new design as fully described and claimed in the Patent
Pending Application in the U. S. and Canada, and for world wide use; and




WHEREAS, the Parties to this Agreement acknowledge and agree that this License
shall include all applications of the EcoFlora Spark Plug (“EcoFlora”) presently
available or which may be developed in the future by either Party to this
Agreement as long as it is within the defined “Field of Use” further defined in
Exhibit “B”.




NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and intending to be legally bound, LICENSOR and
LICENSEE hereby agree as follows:




DEFINITIONS




1.1

Definitions. Whenever used in this Agreement, the Recital above, or any Exhibit
hereto, unless otherwise required by the subject matter or the context, the
following terms shall have the meanings respectively ascribed to them:




“Patent Applications”: means U.S. Patent Application No. 13/261,281 filed in the
United States Patent and Trademark Office on May 2, 2012, entitled “High
Efficiency Spark Plug”, and Canadian Patent Application No. 2,786,022 filed in
the Canadian Intellectual Property Office on May 3, 2012 entitled “High
Efficiency Spark Plug”, with a Priority Date based on PCT application
CA2011/0001339 filed December 1, 2011.              

 

“Field of Use”: means the automotive parts and automotive parts after market
business including retail at physical locations, online and through third-party
distributors. Field of Use is further described in Exhibit “B”.




“Territory”: means the entire world described in Exhibit “C”.

 

“Gross Revenue”:  means all revenue or other consideration recognized by
Licensee in accordance with United States Generally Accepted Accounting
Principles related to use of the Licensed Patents in the Territory and Field of
Use.




“Affiliate” means, in respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with such first Person.




“Ancillary Agreements”: None at the present time.

 

“Best knowledge” means, in respect of a Person, that nothing has come to the
attention of that Person that gives such Person actual knowledge of the
existence or absence of any material information or fact bearing on the matter.




“Claim” means a written notice asserting a breach of a representation, warranty
or covenant specified in the Agreement which shall reasonably set forth, in
light of the information then known to the party giving such notice, a
description of and an estimate (if then reasonable to make) of the amount
involved in such breach or for a claim for injunctive relief.




“Confidential Information” means any confidential or secret information or data,
whether or not reduced to writing, pertaining to the license product, including
scientific or technical knowledge, expertise, skill, practice, proprietary
rights, copyrights, patented or un-patented inventions, formulas, trade secrets,
manufacturing techniques and procedures, analytical methodology, processes, and
data and shall include any and all technology, pending and existing intellectual
property matters, including patenting, and copyrighting of LICENSOR’S product
lines, technologies and inventions, and future plans and operations done in
support of such future plans and operations.




Provided however, that in respect of the obligations of either party hereunder,
the term "Confidential Information" shall not include any information that (i)
is now or subsequently enters the public domain through means other than direct
or indirect disclosure by a party in violation of the terms of this Agreement or
(ii) is lawfully communicated to a party by a third party, free of any
confidentiality obligation, subsequent to the date hereof.








“Commencement of Term of Agreement Date” means the commencement of the Term of
this Agreement as set forth in paragraph 2.2 (b) below.




“Completion Date” means the date upon which Eaton Scientific Systems, Inc. shall
have completed the third party testing and received results confirming results
received from previous LICENSOR testing and is prepared to go into production
for commercial sale of its EcoFlora high efficiency spark plugs.




“Competing Person” means any Person a substantial majority of whose business is
in the same or similar business of LICENSEE and who is a direct competitor of
LICENSEE or any of its Affiliates that is an Affiliate of such Person

  

“Control” means (i) when used in respect of any Person, the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such entity, whether through the ownership of voting securities,
by contract or otherwise, and (ii) when used in respect of any security, the
possession, directly or indirectly, of the power to vote, or to direct the
voting of, such security or the power to dispose of, or to direct the
disposition of, such security.




“Controlling Person” means, in respect of any business organization or other
legal entity, a Person having control of such business, organization or entity,
and any second Person having Control of such first Person, and so on in an
ascending order up to and including the last Person having Control of the next
preceding Person who is not subject to the Control of any other Person.




“Enhancements” means any change, correction, modification, improvement,
enhancement, addition or revision to the Licensed Products.

 

“Governmental Authority” means any governmental body, agency or official of any
county or political subdivision of any country.




“Indemnified Party” means the Person who is entitled to indemnification for, and
to be held harmless in respect of, a claim, cause of action or any other
proceedings, as provided under the terms and subject to the conditions of this
Agreement.




“Indemnifying Party” means the party hereto that is obligated to indemnify and
to hold harmless another Person in respect of a claim, cause of action or any
other proceeding, as provided under the terms and subject to the conditions of
this Agreement.




“Intellectual Property” means all intellectual and industrial property and
includes (i) one Patent Pending Applications described in Exhibit “A”.




“Intellectual Property Rights” means all intellectual and industrial property
and other proprietary rights in respect of Intellectual Property, and includes
all right to Intellectual Property.




“Know-How” means “The Confidential Information” and proprietary information,
including any patents, formula, pattern, compilation, method, invention,
technique or process, used in the creation of the Licensed Product.




“Licensed Product” means those certain proprietary rights of LICENSOR as fully
described and claimed in the U. S. Patent Application No.13/261,281 and Canadian
Patent Application No.2,786,022.  




“LICENSOR” means Eco Science Solutions International, Inc. organized and
existing under the laws of the Province of Ontario, Canada.




“LICENSEE” means Eaton Scientific Systems, Inc., a corporation organized and
existing under the laws of the State of Nevada.




“Person” means a human being, partnership, association, joint venture,
corporation, legal representative, trustee, and trustee in bankruptcy, receiver
or any other legal entity whatsoever.




“Term” means the term of this Agreement as set forth in paragraph 2.2 (a) Term.




“Third Party Claim” means, in respect of the obligations of an Indemnifying
Party hereunder, a claim asserted against, imposed upon or incurred by the
Indemnified Party by any third party.




1.2 Additional Terms. The definitions in Section 1.1 shall apply equally to both
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words "include," "includes" and "including" and shall be
deemed to be followed by the phrase "without limitation." All references to
"party" and "parties" shall be deemed references to the parties to this
Agreement and to a party's successor in title unless the context shall otherwise
require. All references to Sections and Paragraphs shall be deemed references to
Sections and Paragraphs of this Agreement, unless the context shall otherwise
require. All references herein to Schedules and Exhibits shall be deemed to be
references to the Schedule(s) and Exhibit(s) attached to this Agreement. The
terms "this Agreement", "hereof", "hereunder", and similar expressions refer to
this Agreement as a whole and not to any particular Article or Section or other
portion hereof and include any agreement supplemental hereto. The conjunction
"or" shall be understood in its inclusive sense (and/or).




1.3 Headings. The division of this Agreement into Articles and Sections and the
insertion of headings are for convenience of reference only and shall not affect
the construction or interpretation of this Agreement.




GRANT




 2.1

License of Patent Pending Applications




Upon the terms and subject to the conditions set forth in this Agreement, the
LICENSOR hereby assigns, conveys and delivers to the LICENSEE, and the LICENSEE
hereby acquires from the LICENSOR, all right, title and interest of the LICENSOR
in and to the following; (i) certain inventions, formulae, manufacturing
secrets, processes and know-how with respect to the manufacture of certain
automotive products and processes and (ii) certain intellectual property and
inventions used in connection with said products.  A true and correct copy of a
list of the Patent Pending Applications and associated USPTO and Canadian
numbers afforded the Patent Pending Applications are attached as Exhibit “A”.




Subject to the terms and conditions of this Agreement, LICENSOR hereby grants
LICENSEE the world wide exclusive right to sub-license, sell, have sold, make,
have made, develop, have developed, further develop and modify, or have further
developed or modified. All LICENSOR Products & Processes hereby defined under as
specified in Exhibit “A” hereof under LICENSOR’s and/or LICENSEE’s own Trade
Names, Brand Names and Trademark within the Field of Use of this product.




2.2

Term




(a)

The Term of this Agreement shall be in perpetuity under the terms and conditions
of the Agreement unless terminated under the provisions of Article 10 of the
Agreement.




2.2.1

Commencement of Term of Agreement Date: The Effective Date of this Agreement is
the date of its execution.

  

2.4

Use of Trademark




LICENSOR hereby grants LICENSEE the right to use and display LICENSOR’S
trademarks, service marks, and trademarks and trade names that are applicable to
LICENSOR Product(s) under this private labeling agreement. LICENSEE may use any
of LICENSOR’S Marks as part of its corporate, trade or other business name.








2.5

Payments and other Consideration




2.5.1

Stock Compensation.




2.5.1.1

LICENSEE will transfer Two Million Five Hundred Thousand (2,500,000) shares of
convertible preferred stock representing, upon conversion, Seventeen percent
(17%) of the issued and outstanding Common stock of the LICENSEE at the time
LICENSOR executes the exclusive license with Licensee.




2.5.2

Cash Compensation.




2.5.2.1 LICENSEE will pay a license fee of Zero ($0.00) dollars as part of its
license fee. The LICENSOR, as part of this Agreement will waive a cash payment.
 




2.6

Royalties.




2.6.1

For each calendar quarter, LICENSEE shall owe LICENSOR royalties equal to Three
(3%) percent of Gross Revenue.




2.6.2

LICENSEE shall pay Eco Science Solutions International, Inc. quarterly royalties
as calculated in this Section 2.6.1 only for the amount of those royalties due
in that calendar quarter. There will be no carryover from calendar quarter to
calendar quarter.




2.6.3

Payment Timing.  Payments due under Section 2.6.1 shall be due in full within
thirty (30) days after the last day of the calendar quarter for which payment is
due.




ARTICLE 3




  

3.1

Patents




LICENSOR’S Assigned Patent Pending Applications are specified in EXHIBIT “A”
attached hereof.







ARTICLE 4  




REPRESENTATIONS AND WARRANTIES OF THE LICENSOR




To induce the LICENSEE to acquire the License rights, the LICENSOR hereby makes
the following representations and warranties:




4.1

Organization. Standing and Qualifications. LICENSOR, Eco Science Solutions
International, Inc. is a corporation, duly organized, validly existing and in
good standing under the laws of the Province of Ontario, Canada. The LICENSOR
has full power and authority to carry on its business as it is now being
conducted and to own the property and assets it now owns. The Individual
LICENSORS have full rights to enter into this Agreement.




4.2

Authorization. The LICENSOR that is a Corporation has full power and authority
to execute and deliver this Agreement to consummate the transactions
contemplated hereby. The execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized by all necessary action required by law, the LICENSOR’S Articles or
otherwise to be taken by the LICENSOR to authorize the execution and delivery of
this Agreement and the agreements specified herein or the consummation of the
transactions contemplated hereby and thereby.




4.3

Binding Agreements. This Agreement constitutes the legal, valid and binding
obligations of the LICENSOR, enforceable in accordance with its terms.




4.4

No Violation. Neither the execution and delivery by the LICENSOR of this
Agreement nor the consummation by the LICENSOR of the transactions contemplated
hereby will (a) violate any provision of the Articles of Eco Science Solutions
International, Inc.; (b) conflict with or violate any statute, law, regulation,
rule, order, judgment or decree of any court or Governmental Authority binding
upon or applicable to the LICENSOR. The LICENSOR is not a party to, nor is it
bound by, and the LICENSOR Product Line is not subject to, any agreement or
commitment that prohibits the execution and delivery by the LICENSEE of this
Agreement or the consummation of the transactions contemplated hereby.




4.6

Litigation. No action, suit, audit, or to the Best Knowledge of the LICENSOR no
proceeding or investigation, by or before any court or governmental or other
regulatory or administrative agency or commission is currently pending or, to
the Best Knowledge of the LICENSOR threatened, against, involving or arising in
connection with the LICENSOR’S Product Line or that questions or challenges the
validity of this Agreement or any action taken or to be taken by the LICENSOR
pursuant to this Agreement.




4.7

Right to License LICENSOR’S Product Line. LICENSOR has the right to license the
intellectual property as described in Exhibits “A” and the right to manufacture
Products utilizing said intellectual property rights and patents pending under
the defined terms in Field of Use as defined in Exhibit “B”.







ARTICLE 5




REPRESENTATIONS AND WARRANTIES OF THE LICENSEE




To induce the LICENSOR to enter into this License Agreement with the LICENSEE,
the LICENSEE hereby represents and warrants to the LICENSOR as follows:




5.1

Corporate Organization and Good Standing. The LICENSEE is a Corporation, duly
organized, validly existing and in good standing under the laws of the State of
Nevada.




5.2

Authorization. The LICENSEE has full corporate power and authority to execute
and deliver this Agreement and to consummate the transactions contemplated
hereby. The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by all necessary corporate action required by law, the LICENSEE’S
Articles of Incorporation, or otherwise to be taken by the LICENSEE to authorize
the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.




5.3

Binding Agreements. This Agreement constitutes the legal, valid and binding
agreements of the LICENSEE enforceable in accordance with its terms.




5.4

No Violation. Neither the execution and delivery by the LICENSEE of this
Agreement nor the consummation by the LICENSEE of the transactions contemplated
hereby, will (a) violate any provisions of the Articles of Incorporation of the
LICENSEE; (b) conflict with or violate any statute, law, regulation, rule,
order, judgment or decree of any court or Governmental Authority binding upon or
applicable to the LICENSEE or by which the property or assets of the LICENSEE
are bound or affected.




ARTICLE 6




COVENANTS OF THE PARTIES




6.1

Cooperation.








(a) Each party shall cooperate reasonably with the other in preparing and filing
all notices, applications, reports and other instruments and documents which are
required by any statute, rule, regulation or order of any Governmental Authority
in connection with the transactions contemplated by this Agreement, including
the Private Label of the licensed Product with the FDA.




(b) LICENSEE agrees not to use or exploit LICENSOR’S Product Line in a manner
that can be reasonably foreseen to bring it into disrepute or materially
diminish the value of exploiting such Product Line in connection with the
marketing, promotion, distribution, sale, licensing or use of the Products.




ARTICLE 7




CONFIDENTIAL INFORMATION




7.1

Confidentiality of Intellectual Property of LICENSOR and Customer Proprietary
Marketing Data of LICENSEE




It is expressly understood and agreed that all intellectual property and data
furnished to LICENSEE by LICENSOR or any information or data regarding customers
or data provided by LICENSEE to LICENSOR and such data as may be provided by one
to the other regarding and including that required for the proper marketing,
sale or re-sale of its products, all of which constitutes a valuable
intellectual proprietary property and trade secret(s) of LICENSOR or LICENSEE,
as the respective party providing such data has divulged.  Providing such
material, under any circumstances, shall not constitute a grant of any right of
reproduction, manufacturing, distributing, resale, re-licensing (except as later
set forth) or ownership in any manner whatsoever.  Both LICENSEE and LICENSOR
agree as follows:




(a) To observe complete confidentiality with regard to all aspects of such data
including, without limitation, agreeing not to disclose or otherwise permit any
other person or entity access to, in any manner, any such data in any form
whatsoever.  Such disclosure or access shall only be permitted to an employee of
LICENSOR or LICENSEE as the case might be of the Marketing Plans, Business
Relationships, Automated Customer Service (CRM) Systems and any other
proprietary business or client information as permitted and on the terms and
conditions defined in this License Agreement with the only exception being a
third-party who has signed a Non-Disclosure Agreement with the Company prior to
the transference or communication of confidential Company data ;




(b) To ensure that both LICENSOR and LICENSEE and their respective employees,
agents, representatives, independent contractors, customers, sub contractors or
sub LICENSEE’S and business invitee’s and guests are advised of the confidential
nature of such data and to insure by agreement or otherwise that they are
prohibited from copying or revealing, for any purpose whatsoever, the contents
of the data;




(c) LICENSEE shall not alter or remove any copyright or proprietary rights
notice of identification, which indicates LICENSOR’S ownership of the Product.
LICENSOR shall not alter or remove any proprietary rights, notice of
identification, which indicates LICENSEE’S confidential data, including customer
data:




(d) Each respective party agrees to notify the other promptly and in writing of
the circumstances surrounding any possession, use or knowledge of any such data
of which either LICENSOR or LICENSEE has knowledge by any person or entity other
than those authorized;




(e) Each respective party agrees to take any and all actions reasonably
necessary or desirable to ensure continued confidentiality and protection of all
such data and to prevent access to such data by any person or entity not
authorized by this section.




Should this Agreement terminate for any reason (including without limitation,
breach by LICENSEE of any of its obligations hereunder), the confidentiality
provisions of this Agreement shall survive the termination of this Agreement and
shall continue to be binding upon both LICENSOR and LICENSEE.  




ARTICLE 8




PROTECTION OF THE LICENSOR’S RIGHTS




8.1

 Notice of Infringement or Unauthorized Use. LICENSEE shall promptly inform
LICENSOR in writing of any act of infringement, unauthorized use, piracy or
misappropriation of, or breach of any confidentiality agreement pertaining to,
or in any way affecting, the Licensed Property, or any Enhancements thereto,
that is discovered by LICENSEE or is otherwise brought to its attention. Each
party shall promptly inform the other party in writing of any notice of claim or
action, or any threatened claim or action, against either party by any third
Person arising out of in any way related to the Licensed Product.




8.2

Institution, Prosecution and Defense of Claims.




(a) (i) Promptly following the delivery to the LICENSOR of notice from the
LICENSEE of any act of any infringement, unauthorized use, piracy or
misappropriation of, or breach of any confidentiality agreement or affecting the
Assigned Property, or, in the case where such infringement, unauthorized use,
piracy misappropriation or breach is discovered by the LICENSEE or is otherwise
brought to its attention and the LICENSEE provides to the LICENSOR written
notice thereof, then promptly following the delivery of such notice to the
LICENSOR, the LICENSOR shall take such steps as shall be necessary in order to
protect the LICENSEE and the LICENSOR’S rights with respect to the said Licensed
Property, respectively, including, but not limited to, instituting or
authorizing others to institute any claim, suit or proceeding at law or in
equity arising out of or related to the infringement, unauthorized use, piracy
or misappropriation of, or breach of any confidentiality agreement pertaining
to, or in any way affecting the Licensed Property.




(ii) The institution, prosecution, maintenance and control of any claim, suit or
proceeding at law or in equity arising out of or related to, or in any way
affecting the Licensed Property shall be subject to the direction and control of
the LICENSOR, at its sole cost and expense, and any and all sums that may be
received, obtained, collected or recovered in any such claim, suit or
proceeding, whether by decree, judgment, settlement or otherwise, shall be the
sole and exclusive property of the LICENSOR.




(b) If requested by LICENSOR, LICENSEE shall join the LICENSOR as, a party
complainant in any such claim, suit or proceeding.




(c) LICENSOR shall defend, at its own expense; any claim that a Third-Party
shall institute affecting the Assigned Product granted to the LICENSEE herein.
LICENSEE shall cooperate fully in the defense of any such claim, suit or
proceeding against any party by a third Person, brought in connection with,
arising out of or related to the Assigned Property, and each party shall execute
such documents and take such actions as may be reasonably requested by the other
party and consistent with the rights and obligations of the parties hereunder.




(d) LICENSOR shall indemnify LICENSEE for any costs, damages, or other expenses
suffered by LICENSEE in connection with any Third-Party claiming that said
Third-Party is the owner or has rights to the Assigned Product licensed to
LICENSEE.




(e) LICENSEE may, in its sole discretion, and with the consent of LICENSOR,
undertake to institute and prosecute any claim, suit or proceeding at law or in
equity arising out of or related to, or in any way affecting the Assigned
Property in which case it shall be subject to the direction and control of the
LICENSEE, at its sole cost and expense, and any and all sums that may be
received, obtained, collected or recovered in any such claim, suit or
proceeding, whether by decree, judgment, settlement or otherwise, shall be the
sole and exclusive property of the LICENSEE.  If requested by LICENSEE, LICENSOR
shall join the LICENSEE as a party complainant in any such claim, suit or
proceeding




ARTICLE 9




INDEMNIFICATION










9.1

Survival of Representations and Warranties and Covenants. Except as otherwise
expressly provided herein, all representations and warranties made by any party
in this Agreement shall survive from and after the date hereof and shall
continue in effect for a period of two (2) years from the date hereof, and all
covenants made by any party in this Agreement shall survive indefinitely unless
otherwise terminated by the parties. Any right of indemnification pursuant to
this Article 13 in respect of a claimed breach of any representation, warranty
or covenant shall expire at the date of expiration of the representation,
warranty or covenant claimed to be breached (the "Expiration Date"), unless on
or prior to the Expiration Date a Claim has been made against the party from
whom indemnification is sought. If a Claim is timely made, it may continue to be
asserted beyond the Expiration Date of the representation, warranty or covenant
to which such Claim relates.




9.2

Indemnification.




(a) The LICENSOR hereby agrees to indemnify and hold harmless LICENSEE from and
against all Damages asserted against, imposed upon or incurred by LICENSEE,
directly or indirectly, by reason of or resulting from, any breach or inaccuracy
of any representation, warranty or covenant of the LICENSOR set forth in this
Agreement.




(b) The LICENSEE hereby agrees to indemnify and hold harmless LICENSOR from and
against all Damages asserted against, imposed upon or incurred by LICENSOR,
directly or indirectly, by reason of or resulting from any breach or inaccuracy
of any representation, warranty or covenant of the LICENSEE set forth in this
Agreement.




9.3

Limitation of Indemnification. LICENSOR herein shall be obligated to indemnify
LICENSEE for only such Third-Party Claims that are established by a court
judgment or order against LICENSEE involving and limited to the Proprietary
Patent(s) or any Enhancements thereto. The obligations and liabilities of
LICENSOR to indemnify LICENSEE shall be subject to the following terms and
conditions:




(a)

LICENSOR shall indemnify and save LICENSEE harmless from all liability for
actual infringement of any Third-Party Patent(s) claimed by said Third-Party to
be the Patent(s) used and developed by LICENSOR. And, LICENSOR shall indemnify
and save LICENSEE harmless from and against all costs, counsel fees, expenses
and liabilities incurred in or about any claim of or action for such
infringement; provided however, that LICENSEE shall promptly notify LICENSOR, in
writing of said Third-Party Claim and transmit to LICENSOR all papers served on
LICENSEE in any suit involving such claim of infringement, and provided further,
that LICENSEE permits LICENSOR to have entire charge and control of the defense
of any such suit.

 

(b)

 LICENSEE shall provide LICENSOR with all records and documents within the
LICENSEE’S possession, custody, or control relating to any Third-Party Claim.
Nothing in this provision shall be deemed to constitute a waiver of any
attorney-client, work-product or joint defense privilege.




(c)

 LICENSOR’S indemnity obligation set forth in this Section shall survive the
termination or expiration of this Agreement with respect to the Third-Party's
Claim of rights to the Proprietary Patent(s) of LICENSOR which occurs during the
Term.




ARTICLE 10




TERMINATION




10.1

Termination of this Agreement




If either party breaches a material provision of this Agreement and fails to
cure such violation within ninety (90) days after written notice of said breach
has been mailed by the other party, this Agreement shall terminate.  Upon
termination, the terms and conditions herein will continue to apply to LICENSOR
Products owned by LICENSEE.  If any outstanding debts are owing to either party
by the other, these amounts shall become due and payable immediately.




(a)

LICENSEE’S Default. If any of the following events occur, LICENSEE shall be in
default and LICENSOR shall have the right to immediately terminate this
Agreement upon written notice to LICENSEE.




If LICENSEE ceases to function as a going concern, makes an License for the
benefit of creditors, files a petition in bankruptcy, permits a petition in
bankruptcy to be filed against it, or admits in writing its inability to pay its
debts as they mature or if a receiver is appointed for a substantial part of its
assets;




LICENSEE ceases to carry on the business of the manufacturing, marketing or
selling LICENSOR’S Products for more than a one (1) year period;




(b)

LICENSOR’S Default. If any of the following events occur, LICENSOR shall be in
default and LICENSEE, at its option, shall have the right to terminate this
Agreement upon thirty (30) days written notice to LICENSOR.




LICENSOR ceases to function as a going concern, makes an License for the benefit
of creditors, files a petition in bankruptcy, permits a petition in bankruptcy
to be filed against it, or admits in writing its inability to pay its debts as
they mature or if a receiver is appointed for a substantial part of its assets;




(c)

Obligations on Termination. Upon termination of this Agreement for any reason
whatsoever, LICENSEE and LICENSOR shall perform each and all of the following
obligations, all of which shall survive such termination:




(i) LICENSEE shall discontinue the use of any LICENSOR trade or service Marks.




(ii) LICENSEE will promptly refer to LICENSOR the details of any verbal or
written inquiries LICENSEE may receive regarding any of LICENSOR’S Products,
and, in the case of written inquiries, will provide copies thereof to LICENSOR;




(iii) LICENSEE shall do all other things as LICENSOR may reasonably request for
the purpose of terminating LICENSEE’S business and contractual arrangements with
LICENSOR and effecting an orderly transition of sales and/or service from
LICENSEE to LICENSOR.




ARTICLE 11




CONSIDERATION




11.1

Consideration for License.




Upon the execution of this Agreement, said consideration represents the amounts
paid by LICENSEE to LICENSOR for the rights granted under this Agreement.




ARTICLE 12




MISCELLANEOUS PROVISIONS




12.1

Notices




(a)

All notices, request, demands and other communications which are required or may
be given pursuant to the terms of this Agreement shall be in writing and shall
be deemed delivered (i) on the date of delivery when delivered by hand; (ii) on
the date of transmission when sent by facsimile transmission during normal
business hours with telephone confirmation of receipt; (iii) on the next
business day after transmission when sent by facsimile transmission after normal
business hours; (iv) two (2) days after dispatch when sent by a reputable
courier service that maintains records of receipt or (v) five (5) days after
dispatch when sent by registered mail, postage prepaid, return=receipt
requested; provided that, in any such case, such communication is addressed
provided in the immediately following paragraph (b).








(b)

All notices, request, demands and other communications, which are required or
may be given pursuant to the terms of this Agreement shall be addressed as
follows:




(i)

If to LICENSOR.




Eco Science Solutions International, Inc.

71 Gregory Scott Drive

Woodbridge, Ontario, Canada L4H 1K7

____@__________.com




(ii)

If to LICENSEE.




Eaton Scientific Systems, Inc

9595 Wilshire Blvd, Suite 900

Beverly Hills, CA 90212

mikeb@eatonscientific.com




Or to such other address as any party shall have designated by notice in the
foregoing manner to the other parties.




12.2

Compliance with Laws. In connection with the License granted herein and the
consummation of the transactions contemplated hereby and the performance by a
party of its obligations hereunder, each of the LICENSOR and the LICENSEE shall
comply with all applicable laws, requirements, rules, regulations and standards
of Governmental Authorities of any pertinent jurisdiction so that neither of the
parties shall be subject to any fines or penalties; or violate any laws or
regulations affecting the lease, license and sale of the Products contemplated
herein.




12.3

Authority to Contract and Perform. Both LICENSOR and LICENSEE represents that
they each respectively have full right and authority to enter into this
Agreement and to perform its obligations and that it has not made and will not
make any contract or commitment contrary to the terms of this Agreement.




12.4

Ethics and Compliance with Law. Both LICENSOR and LICENSEE covenant each with
the other, that they will maintain the highest ethical business standards and
avoid and refrain from being involved in any activities which may in any manner
disparage the LICENSOR’S or LICENSEE’S Products.  Furthermore in the conduct of
its business, both LICENSOR and LICENSEE will comply with all applicable
Federal, State and local laws, rules and regulations.




12.5

Choice of Law. The validity, construction and performance of the Agreement shall
be interpreted, construed and enforces according to the laws of the State of
Nevada.




12.6

[Intentionally Omitted]




12.7

Entire Agreement. This Agreement (together with the Exhibits expressly
identified in this Agreement) constitutes the entire agreement of the parties
with respect to the subject matter hereof and thereof, and supersedes all prior
agreements and understandings of the parties, oral and written, in respect of
such subject matter.




12.8

Binding Effect. This Agreement binds and insures the benefit of the parties
hereto, their respective heirs, representatives, successors or assigns.




12.9

Paragraph Headings. The paragraph headings in this Agreement are for convenience
only, and they have no substantive or interpretive effect.




12.10

Waiver. Neither modification of this Agreement nor any waiver of any term or
condition hereof shall be effective unless it is in writing and signed by the
parties hereto.  If either party fails to meet the requirements of any term of
this Agreement or waives any breach hereunder, that failure or waiver will
neither prevent a subsequent enforcement of such term nor be deemed a waiver of
any subsequent breach.




12.11

Partial Invalidity. In the event of the determination that any terms, covenant
or condition of this Agreement is of no force or effect, the remaining terms,
conditions or covenants contained herein shall not be affected thereby, and the
obligations of the parties hereto with respect to the performance of the
remaining terms, covenants and conditions shall continue in full force and
effect.




12.12

License. Either Party may assign this Agreement.

 

12.13

Indemnity. LICENSOR and LICENSEE agree to each hold the other free and harmless
from any and all claims, damages and expenses of any kind or nature whatsoever:
 (1) arising from acts of the other; or (2) as a direct or indirect consequence
of termination of this Agreement in accordance with its terms.  LICENSOR agrees
to hold LICENSEE free and harmless from any and all claims, damages, and
expenses of any kind or nature including attorneys fees and costs arising out of
any claim of patent or other infringements by a third party as it relates to the
use by LICENSEE of product(s) supplied to LICENSEE by LICENSOR.  




12.14

Execution in Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.




12.15

Relationship of the Parties. LICENSEE is an independent contractor and private
labeler.  Nothing in this Agreement will be deemed or construed to create an
agency, partnership, joint venture or employment relationship between LICENSOR
and LICENSEE.  LICENSEE will, under no circumstances, represent itself directly
or by implication, as LICENSOR’S agent or employee, nor will LICENSEE purport or
attempt to bind LICENSOR to any liability or obligation whatsoever.  Nothing
contained herein will impose any liability on LICENSOR in connection with the
operation of LICENSEE’S business, or for any expenditure, obligation or
liability incurred by LICENSEE in performing or preparing to perform, any of its
obligations under this Agreement.  The credit risk with respect to sales by
LICENSEE to its customers will be borne by LICENSEE, and the collectibles of any
amount due LICENSEE will in no respect eliminate, reduce or otherwise affect an
obligation of LICENSEE to LICENSOR.  




12.16

Amendment. This Agreement may only be modified, supplemented or amended by a
written instrument executed by the parties to it.




12.17

Conditions Precedent. Each and every provision of this Agreement shall be
contingent and become effective only upon the execution and delivery of the
Intellectual Property hereinabove described.




12.18

Schedules. Exhibits and Other Agreements.




(a) The Schedules, Exhibits and other agreements specifically referred to in,
and delivered pursuant to, this Agreement are an integral part of it. Any
disclosure that is made in any of the Schedules delivered pursuant to this
Agreement shall be deemed responsive to any other applicable disclosure
obligation hereunder.




(b) The following are the Exhibits and Schedules annexed hereto and incorporated
by reference and deemed to be part hereof:




(i)

Exhibits:




Exhibit “A”

Patent Pending Applications

Exhibit “B”

Field of Use














SIGNATURE PAGE
















IN WITNESS WHEREOF, LICENSOR and LICENSEE have executed this Agreement this 4th
day of November 2013







LICENSOR

LICENSEE

Eco Science Solutions International, Inc.

Eaton Scientific Systems, Inc

                          




BY: _/s/ Domenic Marciano______________

 BY:__/s/ Michael Borkowski___________

       Domenic Marciano

Michael Borkowski

President

President

                  




EXHIBIT “A”




PATENT PENDING APPLICATIONS










1.

U.S. Patent Application No. 13/261,281 “High Efficiency Spark Plug”







Abstract




 

2.

Canadian Patent Application No. 2,786,022 “High Efficiency Spark Plug”




Abstract










EXHIBIT “B”




FIELD OF USE







Field of Use is defined as the automotive parts and automotive aftermarket.










EXHIBIT “C”

TERRITORY




Territory is defined as the entire world and to include all known countries
without exclusion.







 



